USCA11 Case: 20-13378   Date Filed: 07/20/2021    Page: 1 of 8



                                                  [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 20-13378
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:19-cv-22400-KMW



LAWRENCE WELLS,

                                                         Plaintiff-Appellant,


                               versus


ROYAL CARIBBEAN INTERNATIONAL CRUISES LTD,
TONI CAINE-MASTER,
LUKSA MORETIC,
Staff Captain,
COLIN J. CLARKE,
Department Head,
GABRIELA MOEANU,
HR, et al.,

                                                       Defendants-Appellees.
          USCA11 Case: 20-13378       Date Filed: 07/20/2021   Page: 2 of 8



                            ________________________

                     Appeal from the United States District Court
                         for the Southern District of Florida
                           ________________________
                                   (July 20, 2021)


Before JORDAN, JILL PRYOR and GRANT, Circuit Judges.

PER CURIAM:

      Lawrence Wells, proceeding pro se, appeals the district court’s dismissal

with prejudice of his second amended complaint as an impermissible shotgun

pleading, in violation of Federal Rule of Civil Procedure 8(a). After careful

review, we affirm.

                                          I.

      Wells filed a pro se employment discrimination complaint against his former

employer, Royal Caribbean International Cruises Ltd., and six Royal Caribbean

employees. The complaint alleged that the defendants had unlawfully subjected

Wells to unequal terms and conditions of employment on account of his race and

age, retaliated against him for engaging in protected activity, and terminated his

employment, in violation of Title VII of the Civil Rights Act, the Age

Discrimination in Employment Act, the Americans with Disabilities Act, and the

International Labor Organization’s regulations. Wells moved to amend his

complaint to add as defendants two union representatives and the union to which


                                          2
          USCA11 Case: 20-13378       Date Filed: 07/20/2021   Page: 3 of 8



he belonged, the Norwegian Seafarers’ Union. The district court granted Wells

leave to amend and ordered him to file the appropriate summonses identifying the

parties to be served.

      Instead of amending his complaint, Wells re-filed an identical copy of his

original complaint, along with his motion to amend to add three defendants. After

some proceedings regarding improper summonses that are immaterial to this

appeal, two defendants (Yamilet Hurtado and Catalin Tanase) moved to dismiss

this first amended complaint. Among other things, they argued that the amended

complaint failed to plead any facts related to them and thus any claims against

them must be dismissed for failure to state a claim. The district court granted the

motion to dismiss in part and dismissed the amended complaint without prejudice

as an impermissible shotgun pleading. The court found that Wells had failed to

comply with pleading requirements because he had not presented his claims in

separate numbered paragraphs, had failed to articulate the facts supporting each

cause of action, and had not stated which claims related to the various defendants.

The court agreed with Hurtado and Tanase that none of the allegations stated any

facts related to those defendants and thus the complaint had failed to give notice of

the claims against them and the grounds upon which each claim rested. And, the

court found, Wells had not asserted any basis for jurisdiction over any of the

defendants or pled adequate facts to support the claims asserted.


                                          3
          USCA11 Case: 20-13378       Date Filed: 07/20/2021   Page: 4 of 8



      The court gave Wells an opportunity to file a second amended complaint. It

directed Wells that his second amended complaint must comply with the pleading

requirements set forth in the Federal Rules of Civil Procedure and that failure to

comply may result in dismissal with prejudice. The court expressly directed that

the second amended complaint set forth allegations in numbered paragraphs, limit

the contents of each paragraph to a single set of circumstances, and base each

count on a separate transaction. The court ordered that the complaint specify

which defendants allegedly were responsible for each alleged act or omission and

which defendants corresponded to each claim. The court directed that conclusory,

vague, or immaterial facts unconnected to the causes of action asserted not be

included in the complaint.

      Wells filed a second amended complaint. In it, he named even more

defendants—19 this time. The complaint was replete with factual allegations that

did not seem to correspond to any claims for relief. It contained some numbered

paraphs, but they did not always proceed in numerical order. It did not expressly

list separate counts or explain which claims pertained to which defendants.

      Royal Caribbean, Hurtado, and Tanase moved to dismiss, contending that

the second amended complaint was still an impermissible shotgun pleading. They

argued that the deficiencies identified in the first amended complaint persisted in

the second amended complaint: it was full of unnumbered paragraphs, failed to


                                          4
          USCA11 Case: 20-13378       Date Filed: 07/20/2021    Page: 5 of 8



articulate facts supporting each cause of action, and did not clearly set forth counts

and to which defendant each count was directed. A magistrate judge prepared a

report and recommendation (“R&R”) recommending that the motion to dismiss be

granted and the second amended complaint be dismissed with prejudice for failing

to comply with the pleading requirements of the Federal Rules of Civil Procedure

and with the district court’s prior order. Over Wells’s objection, the district court

adopted the R&R and dismissed the second amended complaint with prejudice.

The district court also denied Wells’s motion for reconsideration.

      This is Wells’s appeal.

                                          II.

      Although pro se pleadings are held to less stringent standards than pleadings

drafted by lawyers, Erickson v. Pardus, 551 U.S. 89, 94 (2007), pro se litigants are

bound by the Federal Rules of Civil Procedure, Moon v. Newsome, 863 F.2d 835,

837 (11th Cir. 1989). A court has inherent authority to control its docket and, in

some circumstances, dismiss pleadings that fail to conform with the Federal Rules.

Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1320 (11th Cir. 2015).

We review the district court’s dismissal of a complaint on the ground that it is a

shotgun pleading for an abuse of discretion. Id.

                                         III.




                                          5
            USCA11 Case: 20-13378      Date Filed: 07/20/2021   Page: 6 of 8



      Wells argues that the district court erred by dismissing his second amended

complaint because the paragraphs were numbered and it was clear which

defendants were responsible for each claim. We disagree.

      Federal Rule of Civil Procedure 8 requires a complaint to contain “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). A so-called shotgun complaint violates Rule 8 because it

“fail[s] . . . to give the defendants adequate notice of the claims against them and

the grounds upon which each claim rests” and “waste[s] scarce judicial resources,

inexorably broaden[s] the scope of discovery, wreak[s] havoc on appellate court

dockets, and undermine[s] the public’s respect for the courts.” Vibe Micro, Inc. v.

Shabanets, 878 F.3d 1291, 1295 (11th Cir. 2018) (internal quotation marks

omitted).

       We have described four characteristics of shotgun complaints. They (1)

“contain[ ] multiple counts where each count adopts all allegations of all preceding

counts”; (2) are “replete with conclusory, vague, and immaterial facts not

obviously connected to any particular cause of action”; (3) do not separate each

cause of action or claim for relief into different counts; and (4) assert “multiple

claims against multiple defendants without specifying which of the defendants are

responsible for which acts or omissions, or which of the defendants the claim is

brought against.” Weiland, 792 F.3d at 1321–23. The unifying characteristic of


                                           6
          USCA11 Case: 20-13378       Date Filed: 07/20/2021    Page: 7 of 8



shotgun pleadings is that they fail to give the defendants adequate notice of the

claims against them and the grounds upon which each claim rests. Id. Litigants

are entitled to at least one chance to remedy the deficiencies that render a

complaint an impermissible shotgun pleading. Shabanets, 878 F.3d at 1296.

      The district court was within its discretion to conclude that Wells’s second

amended complaint was an impermissible shotgun pleading. The second amended

complaint exhibited three of the characteristics of shotgun pleadings. It failed to

separate each cause of action or claim for relief into different counts. It contained

conclusory, vague, and immaterial facts not obviously connected to any particular

cause of action, and it contained multiple claims against multiple defendants

without specifying which of the defendants were responsible for which acts or

which of the defendants the claim was brought against. See Weiland, 792 F.3d at

1321–23. Further, although the district court afforded Wells the opportunity to

remedy the defects in the first amended complaint, see Shabanets, 878 F.3d at

1296, the second amended complaint arguably was worse than its predecessor.

True, the second amended complaint contained some numbered paragraphs. But

the numbers often were not sequential, so they did nothing to cure the deficiencies

the district court identified in the first amended complaint.




                                           7
         USCA11 Case: 20-13378        Date Filed: 07/20/2021    Page: 8 of 8



      For these reasons, the district court did not abuse its discretion when it

dismissed with prejudice the second amended complaint. We affirm the district

court’s judgment.

      AFFIRMED.




                                          8